UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4925


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARCUS DIXON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:08-cr-00032-1)


Submitted:    March 30, 2009                 Decided:   April 17, 2009


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Lex A. Coleman,
Assistant Federal Public Defender, Jonathan D. Byrne, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Charleston, West Virginia, for
Appellant.     Charles   T.  Miller,  United  States  Attorney,
R. Gregory McVey, Assistant United States Attorney, Huntington,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marcus Dixon pled guilty to possession of fifty grams

or more of crack cocaine.                   The district court determined that

Dixon was accountable for 246 grams of crack cocaine, and that

his advisory guideline range was 151 to 188 months imprisonment.

The    district        court      determined         that    Dixon’s      criminal      history

category        overstated         the    seriousness             of   his     past     criminal

activity,        and     departed         downward          and    imposed      a     140-month

sentence.        Dixon appeals, arguing that the district court erred

by converting the $20,000 in cash which was found secreted in a

loveseat in Dixon’s bedroom to its crack cocaine equivalent.                                 He

also argues that the sentence imposed violated his substantive

due process rights.            For the reasons that follow, we affirm.

               First, we find no clear error in the district court’s

determination that the currency found hidden in the loveseat was

attributable       to    Dixon’s         drug   trafficking            activities.       United

States v. D’Anjou, 16 F.3d 604, 614 (4th Cir. 1994) (providing

standard).       The $20,000 was packaged in a manner similar to that

used     by    persons       in    the    drug       trade,       it    was    hidden    inside

furniture,       and    it     was   implausible,            given     their    income,    that

Dixon and his wife could save up that substantial sum “from

their limited income with the expenses any normal family would

have.”        While the district court did convert to crack the amount

that Dixon’s mother testified was given to Dixon from family

                                                 2
members, as the district court noted, even if this sum was not

included in the amount converted to crack, Dixon’s offense level

would remain the same.         From our review of the evidence, we do

not find any clear error by the district court in converting the

currency found in Dixon’s home to its cocaine base equivalent.

See United States Sentencing Guidelines Manual, § 2D1.1, cmt.

n.12 (2007); United States v. Sampson, 140 F.3d 585, 592 (4th

Cir. 1998).

             Second,   Dixon   claims       that   the    sentencing      disparity

between powder cocaine and crack offenses violates due process.

We find no such violation, either in the statute, or in the

application of the Sentencing Guidelines.                 See United States v.

Burgos, 94 F.3d 849, 876-77 (4th Cir. 1996) (collecting cases).

         Accordingly, we affirm Dixon’s sentence.                       We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials          before   the    court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                        3